UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07276) Exact name of registrant as specified in charter: Putnam California Investment Grade Municipal Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, Date of reporting period: July 31, Item 1. Schedule of Investments: Putnam California Investment Grade Municipal Trust The fund's portfolio 7/31/06 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FSA Financial Security Assurance G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (122.5%)(a) Rating (RAT) Principal amount Value California (120.4%) ABAG Fin. Auth. COP (American Baptist Homes), Ser. A, 6.2s, 10/1/27 BB+ $500,000 $507,525 (Odd Fellows Home), 6s, 8/15/24 A+ 1,000,000 1,030,970 Alhambra, Unified School Dist. G.O. Bonds (Election of 2004), Ser. A, FGIC, 5s, 8/1/25 Aaa 1,880,000 1,957,362 Anaheim, Pub. Fin. Auth. Rev. Bonds (Distr. Syst.), MBIA, 5 1/4s, 10/1/22 Aaa 1,530,000 1,638,844 Beverly Hills, Unified School Dist. G.O. Bonds (Election of 2002), Ser. B, 5s, 8/1/20 Aa2 1,325,000 1,396,616 CA G.O. Bonds, 5 3/4s, 12/1/29 A1 160,000 170,448 CA Rev. Bonds (Stanford Hosp. & Clinics), Ser. A, 5s, 11/15/23 A2 500,000 511,295 CA Edl. Fac. Auth. Rev. Bonds (U. of the Pacific), 5s, 11/1/16 A2 230,000 242,160 (Lutheran U.), Ser. C, 4 1/2s, 10/1/19 Baa1 750,000 736,800 CA Hlth. Fac. Auth. Rev. Bonds (Sutter Hlth.), Ser. A, MBIA, 5 3/8s, 8/15/30 (SEG) Aaa 1,600,000 1,653,168 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Kaiser Permanente), Ser. A, 5s, 4/1/37 A+ 1,000,000 1,011,400 (Cedars Sinai Med. Ctr.), 5s, 11/15/15 A3 100,000 104,681 CA Hsg. Fin. Agcy. Rev. Bonds (Multi-Fam. Hsg. III), Ser. B, MBIA, 5 1/2s, 8/1/39 Aaa 1,650,000 1,682,522 (Home Mtge.), Ser. C, FGIC, 3.7s, 2/1/13 Aaa 1,000,000 990,320 CA Poll. Control Fin. Auth. Solid Waste Disp. Rev. Bonds (Waste Management, Inc.), Ser. A-2, 5.4s, 4/1/25 BBB 240,000 249,132 CA State G.O. Bonds 5 3/4s, 12/1/29 (Prerefunded) A1 520,000 557,830 5 1/4s, 12/1/23 A+ 1,000,000 1,055,710 5 1/8s, 4/1/23 A+ 250,000 260,838 5s, 5/1/24 A1 2,000,000 2,068,580 Ser. 2, 5s, 9/1/23 A1 500,000 519,260 CA State Dept. of Wtr. Resources Rev. Bonds (Center Valley), Ser. J-2, 7s, 12/1/12 Aa2 4,000,000 4,686,680 Ser. A, AMBAC, 5 1/2s, 5/1/16 (Prerefunded) Aaa 1,000,000 1,098,790 CA State U. Syst. Rev. Bonds, Ser. A, AMBAC, 5s, 11/1/33 Aaa 2,290,000 2,344,067 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB 950,000 952,062 CA Statewide Cmnty. Dev. Auth. Multi-Fam. Rev. Bonds (Hsg. Equity Res.), Ser. B, 5.2s, 12/1/29 A- 850,000 866,473 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Huntington Memorial Hosp.), 5s, 7/1/21 A+ 455,000 469,173 (Thomas Jefferson School of Law), Ser. B, 4 7/8s, 10/1/31 BBB- 470,000 461,347 CA Statewide Cmntys. Dev. Auth. Apt. Mandatory Put Bonds (Irvine Apt. Cmntys.), Ser. A-3, 5.1s, 5/17/10 Baa2 700,000 715,211 CA Tobacco Securitization Agcy. Rev. Bonds (Gold Cnty. Funding Corp.), 5 3/4s, 6/1/27 (Prerefunded) AAA 970,000 1,066,399 Capistrano, Unified School Dist. Cmnty. Fac. Special Tax Bonds (Ladera), Ser. 98-2, 5 3/4s, 9/1/29 (Prerefunded) BBB/P 1,000,000 1,075,740 Central CA Joint Pwr. Hlth. Fin. Auth. COP (Cmnty. Hosp. of Central CA) 6s, 2/1/30 Baa2 200,000 207,112 6s, 2/1/20 Baa2 500,000 520,870 Cerritos, Cmnty. College Dist. G.O. Bonds (Election of 2004), Ser. A, MBIA 5s, 8/1/24 (Prerefunded) Aaa 1,620,000 1,752,937 5s, 8/1/24 Aaa 125,000 130,265 Chabot-Las Positas, Cmnty. College Dist. G.O. Bonds (Election of 2004), Ser. A, MBIA, 5s, 8/1/25 (Prerefunded) Aaa 1,945,000 2,099,044 Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas), Ser. B, 5s, 12/1/27 A1 225,000 227,705 Commerce, Redev. Agcy. Rev. Bonds (Project 1), zero %, 8/1/21 BBB 1,500,000 613,290 Delano, COP (Delano Regl. Med. Ctr.), 5.6s, 1/1/26 BBB- 500,000 504,455 Desert, Cmnty. College Dist. G.O. Bonds, Ser. A, MBIA, 5s, 8/1/26 (Prerefunded) Aaa Duarte, COP, Ser. A, 5 1/4s, 4/1/31 A- Folsom Cordova, Unified School Dist. No. 2 G.O. Bonds (Election of 2002), Ser. B, FSA, 5s, 10/1/28 Aaa Foothill/Eastern Corridor Agcy. Rev. Bonds (CA Toll Roads), 5 3/4s, 1/15/40 Baa3 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-3, 7 7/8s, 6/1/42 BBB Ser. 03-A1, 6 3/4s, 6/1/39 BBB Ser. 03 A-1, 6 1/4s, 6/1/33 BBB Ser. B, FHLMC Coll., 5 5/8s, 6/1/38 (Prerefunded) AAA Irvine Ranch, Wtr. Dist. VRDN, 3.59s, 4/1/33 A-1+ Jurupa, Unified School Dist. G.O. Bonds (Election of 2001), FGIC, 5s, 8/1/25 Aaa Los Angeles, Sanitation Equip. Rev. Bonds, Ser. A, AMBAC, 5s, 2/1/24 Aaa Los Angeles, Wtr. & Pwr. Rev. Bonds (Pwr. Syst.), Ser. B, FSA, 5 1/8s, 7/1/20 Aaa Placentia, Redev. Auth. Tax Alloc. Rev. Bonds, Ser. B, 5 3/4s, 8/1/32 BBB+ Rancho Mirage, JT Powers Fin. Auth. Rev. Bonds (Eisenhower Med. Ctr.), 5 7/8s, 7/1/26 A3 Sacramento, City Unified School Dist. G.O. Bonds (Election 1999), Ser. D, FSA, 5s, 7/1/28 Aaa San Diego, Assn. of Bay Area Governments Fin. Auth. For Nonprofit Corps. Rev. Bonds (San Diego Hosp.), Ser. A, 6 1/8s, 8/15/20 Baa1 San Jose Fin. Auth. Rev. Bonds (Civic Ctr.), Ser. B, AMBAC, 5s, 6/1/27 Aaa San Jose, Redev. Agcy. Tax Alloc. (Merged Area Redev.), FGIC, 5s, 8/1/27 Aaa San Juan, Basin Auth. Rev. Bonds (Ground Wtr. Recvy.), AMBAC, 5s, 12/1/34 Aaa San Juan, Basin Auth. Lease Rev. Bonds (Ground Wtr. Recvy.), AMBAC, 5s, 12/1/22 Aaa San Ramon Valley, Unified School Dist. G.O. Bonds (Election of 2002), FSA, 5s, 8/1/24 Aaa Santa Barbara, Elementary School Dist. G.O. Bonds (Election of 1998), Ser. B, FSA, 5s, 8/1/29 Aaa Santa Maria, Joint Unified High School Dist. G.O. Bonds, Ser. A, FSA, 5 1/4s, 8/1/25 (Prerefunded) Aaa State Center, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. A, MBIA, 5 1/4s, 8/1/25 Aaa Tobacco Securitization Auth. of Southern CA Rev. Bonds Ser. B, 6s, 6/1/43 (Prerefunded) AAA Ser. A1-SNR, 4 3/4s, 6/1/25 BBB Torrance, Memorial Med. Ctr. Rev. Bonds, Ser. A, 6s, 6/1/22 A1 Tustin, Unified School Dist. Special Tax (Cmnty. Fac. Dist. No. 97-1), FSA, 5s, 9/1/32 Aaa U. of CA Rev. Bonds, Ser. A, AMBAC, 5 1/8s, 5/15/18 Aaa Vacaville, Unified School Dist. G.O. Bonds (Election of 2001), MBIA, 5s, 8/1/30 AAA Vallejo, COP (Marine World Foundation), 7s, 2/1/17 BBB-/P Victor, Elementary School Dist. COP (School Construction Refinancing), MBIA, 6.45s, 5/1/18 Aaa West Contra Costa Unified School Dist. G.O. Bonds (Election of 2002), Ser. C, FGIC, 5s, 8/1/29 AAA WM S. Hart, Unified High School Dist. G.O. Bonds, Ser. A, MBIA, 5s, 9/1/23 Aaa Puerto Rico (2.1%) Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds Ser. C, 5 1/4s, 1/1/15 BBB Ser. B, 5s, 12/1/13 BBB Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. I, 5 1/4s, 7/1/29 BBB PR Muni. Fin. Agcy. G.O. Bonds, Ser. A, 5s, 8/1/10 BBB TOTAL INVESTMENTS Total investments (cost $79,145,484) (b) $82,266,773 FUTURES CONTRACTS OUTSTANDING at 7/31/06 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 36 $3,817,125 Sep-06 NOTES (a) Percentages indicated are based on net assets of $67,142,660. (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at July 31, 2006 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at July 31, 2006. Securities rated by Putnam are indicated by "/P". Securities rated by Fitch are indicated by "/F". (b) The aggregate identified cost on a tax basis is $79,145,484, resulting in gross unrealized appreciation and depreciation of $3,326,057 and $204,768, respectively, or net unrealized appreciation of $3,121,289. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2006. At July 31, 2006, liquid assets totaling $3,817,125 have been designated as collateral for open futures contracts. The rates shown on VRDN and Mandatory Put Bonds are the current interest rates at July 31, 2006. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The fund had the following industry group concentrations greater than 10% at July 31, 2006 (as a percentage of net assets): Utilities 14.2% Health-care The fund had the following insurance concentrations greater than 10% at July 31, 2006 (as a percentage of net assets): MBIA 22.0% FSA AMBAC FGIC Security valuation Tax-exempt bonds and notes are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Other investments are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam California Investment Grade Municipal Trust By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: September 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2006
